Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Rafael Ramirez
d/b/a Tete Supermarket,

Respondent.

Docket No. C-14-857
FDA Docket No. FDA-2014-H-0375

Decision No. CR3234
Date: May 20, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Rafael Ramirez d/b/a Tete Supermarket, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $250.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold a regulated tobacco product to a person younger than 18 years of age on two
occasions, thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and
its implementing regulations, found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $250.
On April 4, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP further explained that if
Respondent did not comply with one of the actions within 30 days, an
Administrative Law Judge could issue an initial decision ordering Respondent to
pay the full amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Tete Supermarket, an establishment that sells tobacco
products and is located at 3468 E Street, Philadelphia, Pennsylvania 19134 .
Complaint §[ 3.

e During a June 5, 2013 inspection of Respondent’s establishment, an FDA-
commissioned inspector observed that “a person younger than 18 years of
age was able to purchase a package of Newport Box 100s cigarettes . . . at
approximately 4:23 PM.” Complaint § 10.

e On June 27, 2013, CTP issued a Warning Letter to Tete Supermarket
regarding the inspector’s observation from June 5, 2013. The letter
explained that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter
also stated that if Respondent failed to correct the violation, regulatory
action by the FDA or a civil money penalty action could occur and that
Respondent is responsible for complying with the law. Complaint § 10.

e United Parcel Service records indicate that an individual named “Ramirez”
received the Warning Letter on June 28, 2013, however, the FDA did not
receive a response to the warning letter. Complaint § 11.

e On October 27, 2013, during another inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes . . . at approximately 2:16 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The
Secretary issued the regulations at 21 C.F.R. Part 1140 under section 906(d) of the
Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10,
2010). The regulations prohibit the sale of cigarettes to any person younger than
18 years of age. 21 C.F.R. § 1140.14(a).

Taking the above alleged facts as true, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age on June 5, 2013, and
October 27, 2013. Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $250, which is a permissible civil money penalty
under the regulations. 21 C.F.R. § 17.2. Accordingly, I order Respondent to pay a
civil money penalty in the amount of $250.

/s/
Steven T. Kessel
Administrative Law Judge

